 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROSANNE L. RUST
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   JESSICA URBAN
 6 Department of Justice, Trial Attorney
   United States Department of Justice, Criminal Division
 7 Child Exploitation & Obscenity Section
   1400 New York Avenue, N.W.
 8 Washington, D.C. 20005

 9 Attorneys for Plaintiff
   United States of America
10

11
                                 IN THE UNITED STATES DISTRICT COURT
12
                                    EASTERN DISTRICT OF CALIFORNIA
13

14   UNITED STATES OF AMERICA,                           CASE NO. 2:19-CR-44 MCE
15                                Plaintiff,             STIPULATION TO SET MATTER FOR TRIAL
                                                         AND REGARDING EXCLUDABLE TIME
16                          v.                           PERIODS UNDER SPEEDY TRIAL ACT; ORDER
17   KEITH WILLETTE,
18                                Defendant.
19

20                                               STIPULATION

21          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

22 through defendant’s counsel of record, hereby stipulate as follows:

23          1.      By previous order, this matter was set for status on January 23, 2020, and then continued

24 to April 23, 2020.

25          2.      By this stipulation, defendant Keith Willette, through his counsel of record, and the

26 United States hereby request that this matter be set for a jury trial on September 14, 2020 at 9:00 a.m.

27 with a trial confirmation hearing set for August 13, 2020, at 10:00 a.m., and that the status hearing set

28 for April 23, 2020 be vacated.

                                                         1
 1         3.      By this stipulation, the parties also request that any Rule 12 motions under the Federal

 2 Rules of Criminal Procedure be filed no later than June 1, 2020, and that any responses to such motions

 3 be due two weeks after any such motions are filed.

 4         4.      The parties agree and stipulate, and request that the Court find the following:

 5                 a)     The government has represented that the discovery associated with this case

 6         includes almost 10,000 pages of discovery, in addition to physical evidence, audio-recordings,

 7         VHS cassette tapes, and forensic images of multiple electronic devices. All of this discovery has

 8         been either produced directly to counsel and/or made available for inspection and copying.

 9                 b)     Counsel for defendant desires additional time to continue to review the discovery,

10         including the forensic images and physical evidence located at the Federal Bureau of

11         Investigation. Defense counsel has begun reviewing the physical evidence this month, and has

12         requested additional time to continue its review of that evidence and to have additional time to

13         review the forensic images. Counsel for defendant also needs additional time to research and

14         consider pretrial motions, and to conduct further investigation and research related to the charge,

15         and otherwise prepare for trial. Both counsel for defendant also have other trials set in 2020

16         before September 2020, which will demand counsels’ time and require preparation.

17                 c)     Counsel for defendant believes that failure to grant the above-requested

18         continuance would deny him the reasonable time necessary for effective preparation, taking into

19         account the exercise of due diligence, and continuity of counsel for defendant.

20                 d)     The government does not object to the continuance.

21                 e)     The government has conferred, inter alia, with “Juvenile Victim 1” (as referenced

22         in the Indictment) regarding the September 2020 trial date, and s/he has represented that s/he is

23         available for trial at that time and likewise requests that trial move forward at that time. See

24         generally 18 U.S.C. § 3771(a)(7) (providing crime victims with the “right to proceedings free

25         from unreasonable delay”).

26                 f)     Based on the above-stated findings, the ends of justice served by continuing the

27         case as requested outweigh the interest of the public and the defendant in a trial within the

28         original date prescribed by the Speedy Trial Act.

                                                         2
 1                 g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 2          et seq., within which trial must commence, the time period of January 23, 2020 to September 14,

 3          2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

 4          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

 5          of the Court’s finding that the ends of justice served by taking such action outweigh the best

 6          interest of the public and the defendant in a speedy trial.

 7          5.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 8 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 9 must commence.

10          IT IS SO STIPULATED.

11

12
     Dated: January 22, 2020                                  MCGREGOR W. SCOTT
13                                                            United States Attorney
14
                                                              /s/ ROSANNE L. RUST
15                                                            ROSANNE L. RUST
                                                              Assistant United States Attorney
16

17
     Dated: January 22, 2020                                  /s/ JEROME PRICE
18                                                            JEROME PRICE
19                                                            CHRISTINA SINHA
                                                              Assistant Federal Defenders for
20                                                            Defendant
                                                              KEITH WILLETTE
21

22
                                                      ORDER
23
            IT IS SO ORDERED.
24
     DATED: January 24, 2020
25

26
                                                     _______________________________________
27                                                   MORRISON C. ENGLAND, JR.
                                                     UNITED STATES DISTRICT JUDGE
28

                                                          3
